Citation Nr: 1421441	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from September 1987 to September 1991; the Veteran passed away on October [redacted], 2008.  The appellant in this case was found to be the Veteran's surviving spouse by VA administrative decision in April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the cause of the Veteran's death.  

The appellant testified at a Decision Review Officer (DRO) hearing in February 2012 and at a Board hearing before the undersigned Veterans Law Judge in February 2013; transcripts of those hearings are associated with the claims file.

In a November 2008 letter, MD Anderson Cancer Treatment Center indicated that the Veteran received chemotherapy treatments up through October 2008; on his death certificate, the Veteran is shown to have died at MD Anderson Hospital on October [redacted], 2008.  The Board notes that treatment records from that facility are of record through March 2008.  Accordingly, it appears that there are outstanding medical records which need to be obtained at this time.  Consequently, any outstanding VA or private treatment records, to include MD Anderson Cancer Treatment Center and any other private medical provider including any end-of-life hospital or treatment facility, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the Board finds that a VA medical opinion has not been obtained at this time and such is necessarily required during the remand.  The Veteran is shown to have died metastatic carcinoma affecting the gastrointestinal region; it appears in the private treatment records that the initial site of the cancer was unknown.  The appellant has averred in both of her hearings that she believes that the cancer arose from the Veteran's exposure to chemicals from fires in Kuwait and Iraq during Desert Storm.  Consequently, an opinion should be obtained on remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice with respect to her claim of service connection for cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and should specifically indicate that the Veteran was not service connected for any disability at the time of his death.

2.  Ask the appellant to identify any VA or private treatment that the Veteran may have had for his terminal illness, which is not already of record, to specifically include any treatment from MD Anderson Cancer Treatment Center from March 2008 to October 2008 and to include any end-of-life hospitalization or treatment.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Furnish the claims file to an appropriate VA physician in order to obtain a medical opinion regarding whether the Veteran's metastatic carcinoma affecting the gastrointestinal region is attributable to the Veteran's military service.  

After reviewing the claims file, the examiner should opine as to whether the Veteran's metastatic carcinoma affecting the gastrointestinal region was more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to chemicals in the burn fires that occurred in Kuwait and Iraq during Desert Storm in 1990 and 1991, to include sarin and cyclosarin as contended by the appellant at her February 2013 hearing.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the appellant's claim of service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

